This is an action of tort for personal injuries sustained when the plaintiff, while riding a bicycle, collided with a motor vehicle operated by the defendant. The only issue is raised by the plaintiff’s exception to the judge’s refusal to instruct the jury that “In approaching or passing a person on a bicycle the person operating the motor vehicle shall slow down and in passing such person shall do so at a reasonable and proper speed.” G. L. c. 90, § 14, as amended by St. 1961, c. 518, § 1. There was no error. The requested instruction was not applicable to the evidence. The defendant was not passing the plaintiff within the meaning of the statute but rather the plaintiff and the defendant were approaching each other at right angles prior to the collision. See Stafford v. Jones, 292 Mass. 489.

Exceptions overruled.